DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered.
 
Examiner’s Note
	The Examiner acknowledges the amendments of claims 1, 7, 8, & 19 – 20. Claims 8 – 14 & 18 were previously withdrawn. Claims 1 – 7, 15 – 17, & 19 – 20 are examined herein.

Claim Objections
Claims 1 & 20 is objected to because of the following informalities:  
Claim 1 claims R1 may be the following group: -O-(C2H4O-)x-(C3H5O-)y-R’. The presence of five hydrogen atoms surrounding three carbon atoms appears to 2H4O-)x-(C3H6O-)y-R’.
Claim 20 contains “mn” at the beginning of the second option for R1, but is not defined.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7, 15 – 17, & 19 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 7, & 19 – 20, Applicant claims components (c) and (d), which contain R3 branching groups, may be greater than zero. However, Applicant’s claim amendment “wherein at least 30 mol% of the terminal positions, the alpha and omega positions, of the silicon-containing compound having the formula (1) are functionalized by R1.” Furthermore, R1 of component (b) allows for branching when R1 is 1 branches or the case when c or d are not equal to zero (i.e. branching), which ends are the alpha and omega terminal positions?
Claims 1 & 20 is rejected because of the following:  
Claim 1 claims R1 may be the following group: -O-(C2H4O-)x-(C3H5O-)y-R’. The presence of five hydrogen atoms surrounding three carbon atoms appears to be a typographical error. For the carbon atoms to be stable, each carbon atom would require covalent bonds to two hydrogen atoms. It is believed Applicant intended to claim six hydrogen atoms surrounding the three carbon atoms, such that the group 
is -O-(C2H4O-)x-(C3H6O-)y-R’.
Claim 20 contains “mn” at the beginning of the second option for R1, but is not defined.  

Claims 2 – 7 & 15 – 17 are dependent on claim 1 and therefore also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 7, 15 – 17, & 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart et al. (U.S. Patent No. 5,844,010), in view of Gerken et al. (WO 2014/012710 A1); English translation submitted by Applicant with IDS filed 8/07/17), Pedain et al. (U.S. Patent No. 5,275,125), and Schaeffer et al. (US 2013/0089718 A1).
With regard to claim 1, Burkhart et al. teach the formation of rigid polyurethane foam layers comprising polysiloxane compounds to stabilize polyurethane compositions.  The stabilizing compounds have the following formula:

    PNG
    media_image1.png
    198
    514
    media_image1.png
    Greyscale

wherein A = R1 = alkyl radical of 1 – 30 carbons, E (Applicant’s R1”) = is a radical of 
    PNG
    media_image2.png
    52
    208
    media_image2.png
    Greyscale
, where R3 is an alkyl radical of 1 – 6 carbons, m = 2 – 4, n is 100 or less, R2 = divalent alkyl radical, f = 1, a = 3 – 200, b =1 – 10 (Col. 3, Lines 6 – 61). In a first example,

    PNG
    media_image3.png
    118
    923
    media_image3.png
    Greyscale

This formula meets Applicant’s formula (1) when R = methyl, a = 6 – 180, b = 3 – 30, R2 = R, R1 = CH2-CH2-CH2-O-CH2-CH2-O-)x-(CH2-CH(R’)O-)y-R” when R” = methyl and R’ = methyl, such that two out of six (33%) of the terminal groups are R1.
In a second example,

    PNG
    media_image4.png
    276
    904
    media_image4.png
    Greyscale

This formula meets Applicant’s formula (1) when R = methyl, a = 6 – 180, b = 3 – 30, R2 = R, R1 = CH2-CH2-CH2-O-CH2-CH2-O-)x-(CH2-CH(R’)O-)y-R” when R” = methyl and R’ = methyl, such that three out of six (50%) of the terminal groups are R1.
Foam formulation C contains 2 parts by weight stabilizer (0.7 % by weight (polysiloxane) stabilizer) (Col. 16, Lines 50 – 60). 
Burkhart et al. teach single embodiment of the polyurethane foam which has a thickness of 3.5 cm (35 mm) (Col. 16, Line 66).  However, Burkhart et al. fail to teach any limits on the thickness or intended use of the polyurethane foam layer.  Nevertheless, Burkhart et al. fail to teach a polyurethane foam having Applicant’s claimed thickness range.
Gerken et al. teach a textile carrier layer, a polyurethane intermediate layer, a polyurethane corner layer for artificial leather (pg. 1).  The polyurethane interlayer has a thickness of 50 – 1000 µm (0.05 – 1 mm), preferably 150 – 750 µm (0.15 – 0.75 mm).  The polyurethane corner layer has a thickness of 20 – 1000 µm (0.02 – 1 mm), preferably 40 – 400 µm (0.04 – 0.4 mm).  These thicknesses are preferred for good flexibility and processability of the composite (substrate and foam layers) (pg. 12) 
Therefore, based on the teachings of Gerken et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the rigid 
Burkhart et al. fail to teach using chemically blocked, NCO prepolymers and cross-linkers, aliphatic and/or cycloaliphatic and/or aromatic amines having at least two primary and/or secondary amino groups for producing the porous polyurethane layer.
Pedain et al. teach a heat-curable coating composition of polyurethane for deposited on substrates such as textile sheets and leather (Col. 5, Lines 61 – 64).  The polyurethane composition is formed from a chemically block NCO pre-polymer (Col. 5, Lines 42 – 60) and a cross-linking agent, which comprises cycloaliphatic amines having at least two primary amino groups for producing porous polyurethane (abstract & Col. 3, Lines 6 – 30).  This method of producing a polyurethane compositions yields relatively low solvent content of 0 – 30 % by weight (Col. 3, Lines 43 – 44), which includes Applicant’s claimed range of 0 – 25% by weight. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). This method of forming the polyurethane results in a long pot-life of spreading pastes more than two weeks after adding the crosslinking agent, high water impermeability, and easy spreading of the polyurethane material onto the substrate (Col. 3, Lines 45 – 68).
Therefore, based on the teachings of Pedain et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the method of forming the polyurethane material taught by Burkhart et al. with a method 
Claim 1 defines the product by how the product was made (i.e. polyurethane formed by chemically blocked NCO pre-polymers and crosslinkers used in the presence of the silicone-containing stabilizer having the compound of formula (1)).  Thus, claims 1 1 – 3, 6 – 7, 15 – 16, & 19 – 20 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a foam composition comprising a polyurethane polymer and a silicone-containing stabilizer.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)

Schaeffer et al. teach a textile backing layer for cushioning (paragraph [0020]), such as for artificial leather, comprising polyurethane foam having a density between 0.75-0.95 g/cm3 (750 – 950 kg/m3) (paragraph [0023]), which is within Applicant’s claimed range of 200 – 1000 kg/m3 and would yield a Z value of about 31 to about 13, respectively, according to Applicant’s Tables 8 – 9, which overlaps with Applicant’s claimed Z range of 30 – 49.  This density is used for providing cushioning that is compliant, soft, and shock absorbing useful in textiles used for motor vehicles (paragraph [0020]).
Therefore, based on the teachings of Schaeffer et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form a cushion that is compliant, soft, and shock absorbing for cushioning for leather articles used in motor vehicles by forming the  having a density in the range of about 750 - 950 kg/m3, which is within Applicant’s claimed range of 200 – 1000 kg/m3 and would yield a Z value of about 31 to about 13, respectively, according to Applicant’s Tables 8 – 9, which overlaps with Applicant’s claimed Z range of 30 – 49   It is well established, however, that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of prima facie case of obviousness, see In re Malagari, 182 USPQ 549.

With regard to claim 2, Gerken et al. teach a textile carrier layer, a polyurethane intermediate layer, a polyurethane corner layer for artificial leather (pg. 1).  The polyurethane interlayer has a thickness of 50 – 1000 µm (0.05 – 1 mm) (pg. 12).
With regard to claim 3, Burhart et al. teach the polyurethane foam formulation C contains 2 parts by weight stabilizer (0.7 % by weight (polysiloxane) stabilizer) (Col. 16, Lines 50 – 60).
With regard to claim 4, Pedain et al. teach a method of producing a polyurethane compositions yields relatively low solvent content of 0 – 30 % by weight (Col. 3, Lines 43 – 44), which includes Applicant’s claimed range of less than 25% by weight.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 5, Pedain et al. teach a method of producing a polyurethane compositions yields relatively low solvent content of 0 – 30 % by weight (Col. 3, Lines 43 – 44), which includes Applicant’s claimed range of less than 10% by weight.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
claim 6, Burkhart et al. teach formulation C contains a polyol component, an amine catalyst, and polymeric diisocyanate prepolymer for producing the porous polyurethane layer (Col. 16, Lines 50 – 60).
With regard to claim 7, as discussed above for claim 1, Burkhart et al. teach the equation meets Applicant’s formula (1) when a = 6 – 180, b = 3 – 30, R2 = R, c = d = 0. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). As discussed in claim 1, second example, at least 50 mol% of the terminal positions are functionalized by R1 radicals.
With regard to claim 15, Gerken et al. teach a textile carrier layer, a polyurethane intermediate layer, a polyurethane corner layer for artificial leather (pg. 1).  The polyurethane interlayer has a thickness of 50 – 1000 µm (0.05 – 1 mm), preferably 150 – 750 µm (0.15 – 0.75 mm) (pg. 12).
With regard to claim 16, Burkhart et al. teach the polyurethane foam formulation C contains 2 parts by weight stabilizer (0.7 % by weight (polysiloxane) stabilizer) (Col. 16, Lines 50 – 60). 
With regard to claim 17, Pedain et al. teach a method of producing a polyurethane compositions yields relatively low solvent content of 0 – 30 % by weight (Col. 3, Lines 43 – 44), which includes Applicant’s claimed range of less than 5% by weight.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 19, see above discussion claim 1.
With regard to claim 20, see above discussion claim 1.

Claims 1 – 7, 15 – 17, & 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart et al. (U.S. Patent No. 5,844,010), in view of Gerken et al. (WO 2014/012710 A1); English translation submitted by Applicant with IDS filed 8/07/17), Pedain et al. (U.S. Patent No. 5,275,125), and Koide et al. (US 2013/0005848 A1).
With regard to claim 1, Burkhart et al. teach the formation of rigid polyurethane foam layers comprising polysiloxane compounds to stabilize polyurethane compositions.  The stabilizing compounds have the following formula:

    PNG
    media_image1.png
    198
    514
    media_image1.png
    Greyscale

wherein A = R1 = alkyl radical of 1 – 30 carbons, E (Applicant’s R1”) = is a radical of 
    PNG
    media_image2.png
    52
    208
    media_image2.png
    Greyscale
, where R3 is an alkyl radical of 1 – 6 carbons, m = 2 – 4, n is 100 or less, R2 = divalent alkyl radical, f = 1, a = 3 – 200, b =1 – 10 (Col. 3, Lines 6 – 61). In a first example,

    PNG
    media_image3.png
    118
    923
    media_image3.png
    Greyscale

This formula meets Applicant’s formula (1) when R = methyl, a = 6 – 180, b = 3 – 30, R2 = R, R1 = CH2-CH2-CH2-O-CH2-CH2-O-)x-(CH2-CH(R’)O-)y-R” when R” = methyl and R’ = methyl, such that two out of six (33%) of the terminal groups are R1.
In a second example,

    PNG
    media_image4.png
    276
    904
    media_image4.png
    Greyscale

This formula meets Applicant’s formula (1) when R = methyl, a = 6 – 180, b = 3 – 30, R2 = R, R1 = CH2-CH2-CH2-O-CH2-CH2-O-)x-(CH2-CH(R’)O-)y-R” when R” = methyl and R’ = methyl, such that three out of six (50%) of the terminal groups are R1.
Foam formulation C contains 2 parts by weight stabilizer (0.7 % by weight (polysiloxane) stabilizer) (Col. 16, Lines 50 – 60). 
Burkhart et al. teach single embodiment of the polyurethane foam which has a thickness of 3.5 cm (35 mm) (Col. 16, Line 66).  However, Burkhart et al. fail to teach any limits on the thickness or intended use of the polyurethane foam layer.  Nevertheless, Burkhart et al. fail to teach a polyurethane foam having Applicant’s claimed thickness range.

Therefore, based on the teachings of Gerken et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the rigid polyurethane having a thickness in accordance with its intended use, such as a thickness of 0.05 – 1 mm (less than 1 mm) in order to achieve the desired flexibility and processability for forming an artificial leather product.
Burkhart et al. fail to teach using chemically blocked, NCO prepolymers and cross-linkers, aliphatic and/or cycloaliphatic and/or aromatic amines having at least two primary and/or secondary amino groups for producing the porous polyurethane layer.
Pedain et al. teach a heat-curable coating composition of polyurethane for deposited on substrates such as textile sheets and leather (Col. 5, Lines 61 – 64).  The polyurethane composition is formed from a chemically block NCO pre-polymer (Col. 5, Lines 42 – 60) and a cross-linking agent, which comprises cycloaliphatic amines having at least two primary amino groups for producing porous polyurethane (abstract & Col. 3, Lines 6 – 30).  This method of producing a polyurethane compositions yields relatively low solvent content of 0 – 30 % by weight (Col. 3, Lines 43 – 44), which includes Applicant’s claimed range of 0 – 25% by weight. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). This method of forming the polyurethane results in a long pot-life of spreading pastes more than two weeks after adding the crosslinking agent, high water impermeability, and easy spreading of the polyurethane material onto the substrate (Col. 3, Lines 45 – 68).
Therefore, based on the teachings of Pedain et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the method of forming the polyurethane material taught by Burkhart et al. with a method comprising chemically blocked NCO isocyanate pre-polymer and a cycloaliphatic diamine cross-linker in order to obtain a polyurethane composition that has a longer pot-life, high water impermeability, and easier to spread onto substrate surfaces.
Claim 1 defines the product by how the product was made (i.e. polyurethane formed by chemically blocked NCO pre-polymers and crosslinkers used in the presence of the silicone-containing stabilizer having the compound of formula (1)).  Thus, claims 1 1 – 3, 6 – 7, 15 – 16, & 19 – 20 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a foam composition comprising a polyurethane polymer and a silicone-containing stabilizer.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Neither Burkhart et al. nor Pedain et al. teach the density or the percentage of cells (porosity) of the foam layer or the proportion (percentage) of cells (Z).  However, Burkhart teaches optimizable foaming techniques, such as variable pressure foaming, foaming using pressurized gases or ‘forced cooling processes’ (Col. 2, Lines 37 – 48), and therefore optimizable density and porosity.
Koide et al. teach a flexible artificial leather sheet (paragraph [0002]) comprising polyurethane foam having a density between 0.2 to 0.6 g/cm3 (200 - 600 kg/m3) for a satisfactory texture (paragraph [0072]), which is within Applicant’s claimed range of 200 – 1000 kg/m3 and would yield a Z value of about 83 to about 45, respectively, according to Applicant’s Tables 8 – 9, which overlaps with Applicant’s claimed Z range of 30 – 49.
Therefore, based on the teachings of Koide et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form an artificial leather article with satisfactory texture by forming the material with a polyurethane foam having a density in the range of about 200 - 600 kg/m3, which is within Applicant’s claimed range of 200 – 1000 kg/m3 and would yield a Z value of about 83 to about 45,    It is well established, however, that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549.

With regard to claim 2, as discussed above, Gerken et al. teach a textile carrier layer, a polyurethane intermediate layer, a polyurethane corner layer for artificial leather (pg. 1).  The polyurethane interlayer has a thickness of 50 – 1000 µm (0.05 – 1 mm), preferably 150 – 750 µm (0.15 – 0.75 mm) (pg. 12).
With regard to claim 3, Burkhart et al. teach the foam formulation C teaches 2 parts by weight stabilizer wherein the total components are (0.7 % by weight (polysiloxane) stabilizer) (Col. 16, Lines 50 – 60).  
With regard to claims 4 – 5, as discussed above, Pedain et al. teach a method of producing a polyurethane compositions yields relatively low solvent content of 0 – 30 % by weight (Col. 3, Lines 43 – 44). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 6, Burkhart et al. teach the formulation C contains a polyol component, an amine catalyst, and polymeric diisocyanate prepolymer for producing the porous polyurethane layer (Col. 16, Lines 50 – 60).
claim 7, as discussed above for claim 1, Burkhart et al. teach the equation meets Applicant’s formula (1) when a = 6 – 180, b = 3 – 30, R2 = R, c = d = 0. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The second example discussed above for claim 1 contains at least 50 mol% of the terminal positions are functionalized by R1 radicals.
With regard to claim 15, as discussed above, Gerken et al. teach a textile carrier layer, a polyurethane intermediate layer, a polyurethane corner layer for artificial leather (pg. 1).  The polyurethane interlayer has a thickness of 50 – 1000 µm (0.05 – 1 mm), preferably 150 – 750 µm (0.15 – 0.75 mm) (pg. 12).
With regard to claim 16, Burkhart et al. teach the foam formulation C teaches 2 parts by weight stabilizer wherein the total components are (0.7 % by weight (polysiloxane) stabilizer) (Col. 16, Lines 50 – 60).
With regard to claim 17, as discussed above, Pedain et al. teach a method of producing a polyurethane compositions yields relatively low solvent content of 0 – 30 % by weight (Col. 3, Lines 43 – 44). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 19, see above discussion claim 1.
With regard to claim 20, see above discussion claim 1.

Response to Arguments
Applicant argues, “Claim 1 is objected to because the amendment to R on page 2 omits the phrase ‘is a’ after ‘R’ and before ‘methyl radical’. Claim 1 has been amended to moot the objection” (2/08/2021 Remarks, Pg. 18).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, the objection of claim 1 has been withdrawn. 

Applicant argues, “Claim 1 has been amended to include the limitation
and wherein at least 30 mol% of the terminal positions, the α and ω positions, of the silicon-containing compound having the formula (1) are functionalized by R1 radicals
To distinguish over Burkhart in view of Gerken, Pedain, and Schaeffer, as set forth in the above rejections. Withdrawal of these rejections respectfully requested” (2/08/2021 Remarks, Pg. 19).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Burkhart et al. teach multiple embodiments that meet Applicant’s claim amendment. See discussion above.

Applicant argues, “Claim 1 has been amended to include the limitation
and wherein at least 30 mol% of the terminal positions, the α and ω positions, of the silicon-containing compound having the formula (1) are functionalized by R1 radicals

EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Burkhart et al. teach multiple embodiments that meet Applicant’s claim amendment. See discussion above.

Applicant argues, “As set forth in the Advisory Action, the proposed amendments were not entered because they raise new issues that would require further consideration and/or search. Applicant’s claim 1 amendment regarding mol% terminal positions functionalized by R1 radicals was not previously considered and cannot be searched in the allotted amount of time under AFCP 2.0” (3/26/2021 Remarks, Pg. 18).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781